Citation Nr: 0925542	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  05-05 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to service connection for a low back 
disorder.

2.	Entitlement to service connection for a right upper 
extremity disorder, to include as secondary to a low back 
disorder. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from August 1977 to August 
1980.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. The Board previously remanded this case in 
March 2006 for further development and consideration.

The Board's decision of July 2007 then reopened, and denied 
on the merits,             the claim for service connection 
for a low back disorder. Also denied was entitlement to 
service connection for a right upper extremity disorder, to 
include         as secondary to a low back disorder.

The Veteran appealed the Board's decision to the U. S. Court 
of Appeals for Veterans Claims (Court). In May 2008, the 
Court granted a Joint Motion for Remand filed by the parties, 
which vacated the July 2007 decision and returned         the 
case to the Board for further appellate review. In August 
2008, the Board again remanded the case to the RO (via the 
Appeals Management Center (AMC)), and the case has since 
returned to the Board.


FINDINGS OF FACT

1.	The Veteran's low back disorder is not causally related 
to an incident of his service. 

2.	A right upper extremity disorder was not incurred in 
service. In the absence of a grant of service connection for 
a low back disorder, a claim for service connection for a 
right upper extremity disorder on the basis of a secondary 
relationship to that underlying disorder cannot be 
substantiated. 



CONCLUSIONS OF LAW

1.	The criteria for the establishment of service connection 
for a low back disorder are not met. 38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.	The criteria for the establishment of service connection 
for a right upper extremity disorder, including as secondary 
to a low back disorder, are not met.           38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008);            
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf.  See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). The 
Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1).


The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claims on appeal through VCAA notice 
correspondence dated from February 2004 through November 
2006. The January 2005 Statement of the Case (SOC) explained 
the general criteria to establish a claim for entitlement to 
service connection.                The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA 
would undertake reasonable measures to assist in obtaining 
further VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). Furthermore, an addendum to the 
November 2006 notice correspondence provided information 
concerning both the disability rating and effective date 
elements of a pending claim for benefits.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.           
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
initial VCAA notice letter sent in February 2004 met this 
standard in that they preceded issuance of the April 2004 
rating decision on appeal. The subsequent notice letters did 
not comport with this requirement. However, the Veteran has 
had an opportunity to respond to the relevant VCAA notice 
correspondence in advance of the most recent February 2009 
Supplemental SOC (SSOC) readjudicating his claims. During 
this timeframe VA attempted to obtain further pertinent 
medical records, and the Veteran provided additional 
statements in support of his claims. There is no indication 
of any further available evidence that must be associated 
with the record. The Veteran has therefore had the full 
opportunity to participate in the adjudication of the claims. 
See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007).                

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining records of VA 
outpatient treatment and hospitalization, service treatment 
records (STRs), and service personnel records. In accordance 
with the terms of the Court's Joint Motion for Remand, the 
RO/AMC contacted the National Personnel Records Center (NPRC) 
and requested complete copies of Line of Duty (LOD) 
determinations for two distinct lower back injuries the 
Veteran had sustained during service. On the recommendation 
of the NPRC, the RO/AMC also contacted a branch of the 
National Archives and Records Administration (NARA). Both of 
these records inquiries have not been successful. 
Consequently, the RO/AMC has since issued a formal memorandum 
as to the unavailability of these service records. 
The Board notes that substantially complete copies of the LOD 
reports have been provided by the Veteran himself. In any 
event the determinative issue is whether a back disorder has 
a causal nexus to service, and question of whether any 
injuries sustained therein were in the line of duty has never 
been contested. As a result, the absence of more 
comprehensive records on file has not had a detrimental 
effect upon the adjudication of the appeal. See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced).

In support of his claims, the Veteran has provided original 
copies of portions of the LOD determinations, and several lay 
statements. He has not requested the opportunity to appear at 
a hearing at any point. The record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claims on the merits.

Analyses of the Claims 

Low Back Disorder

The competent and probative medical evidence weighs against 
finding that a current claimed low back disorder originated 
during an incident of the Veteran's service. Hence, this 
claim on appeal is being denied.

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2008). 
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008).

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Certain disorders involving what are recognized as diseases 
of a chronic nature, such as arthritis, will be presumed to 
have been incurred in service, i.e., without medical evidence 
establishing a causal relationship to service, provided this 
disorder manifested to a compensable degree within one year 
after service.               38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  


For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Service treatment history includes various reports pertaining 
to instances of treatment for a back disorder. A treatment 
record dated August 29, 1977 stated that the Veteran 
complained of low back pain after having fallen down stairs. 
An x-ray was negative, and the clinical impression was a back 
strain. The Veteran was placed on a temporary physical 
profile for several weeks with specified duty restrictions.        
Also of record is a Line of Duty determination from an 
incident on August 27, 1977 in which the Veteran fell from 
horizontal bars during a training exercise at Fort Dix, New 
Jersey. The report states that he complained of lower back 
pain and was sent to the hospital, but had not sustained any 
fracture. The report states the finding that the incident 
occurred in the line of duty. Another LOD report pertains to 
the August 29, 1977 incident mentioned above, and states this 
involved a fall from a ladder.

An x-ray study from September 1977 showed minimal scoliosis, 
and an otherwise normal spine. The Veteran continued to 
undergo evaluation in September of that year, at which point 
the diagnosis was of a back strain. In November 1977 he 
sought treatment for continuing low back pain since his 
injuries. The evaluating physician stated there was no 
organic cause found for back pain. On another occasion that 
month the diagnosis was lumbar strain, with the prescription 
of heat, ultrasound and exercise. In January 1978 the Veteran 
obtained an evaluation for recurrent low back pain following 
what he described as a 2 to 3 foot fall from a ladder during 
basic training. The impression was of musculoskeletal pain 
secondary to chronic lumbar strain.  

In February 1978 the impression was of chronic lumbosacral 
strain. The Veteran again received a physical profile. On 
evaluation in September 1978 he described a one-year history 
of low back pain, with a normal physical examination but 
suspected low back strain. Following a clinical evaluation, 
the impression was that there may be some minor low back 
pain, but the lack of a positive physical examination 
precluded duty limitation. An x-ray of the lumbosacral spine 
was normal. Later that month, when evaluated for back pain a 
physician stated that the Veteran had made little effort to 
complete exercises to improve his condition.

On a May 1998 VA general examination the Veteran described 
the circumstances of an injury during basic training and 
subsequent back pain. He indicated that he was discharged in 
1980 and had not had any further evaluation since then. An 
evaluation of the musculoskeletal system showed pain 
sensitivity at slight touch. There was no spasm present. 
There was no sacroiliac pain or indication of radicular 
symptoms. Range of motion was forward flexion to 80 degrees, 
backward extension to               10 degrees. An x-ray of 
the lumbar spine demonstrated mild spondylosis.             
The diagnosis was chronic low back strain secondary to lumbar 
spondylosis.

The Veteran underwent a December 2006 VA Compensation and 
Pension examination by an orthopedist. He reported having low 
back pain on a daily basis that was moderate in intensity. He 
described having flare-ups two times per week which lasted 
for several hours at a time. On a physical examination the 
back had positive tenderness over the lower lumbar vertebra 
and associated paraspinous muscles. Range of motion was 
forward flexion to 90 degrees with pain at                   
50 degrees, and extension to 30 degrees. A neurological 
evaluation was normal. Lumbar spine x-rays from January 2004 
revealed mild degenerative changes with narrowing of L5-S1 
disk space and anterior osteophytes. A December 2006 x-ray 
indicated degenerative changes that appeared to be slightly 
increased. The examiner noted his review of specific records 
of treatment from service medical history.

The diagnosis was degenerative disk disease of L4-5 and L5-
S1. The VA examiner's review of service records revealed that 
the Veteran did not have any significant abnormalities on his 
x-rays or physical examinations in 1977 or 1978. The 
physician expressed the conclusion that it was not at least 
as likely as not that the claimed lumbar spine disability was 
related to in-service injury. 


The Board has reviewed the relevant medical history, and 
initially observes there was an absence of treatment of 
symptoms of a back disorder from separation from service, up 
until the post-service diagnosis of a back strain on the May 
1998 VA examination almost 18 years later. Absent a confirmed 
finding of a medical disorder deemed chronic in service, as 
here, continuity of symptomatology is necessary to establish 
a causal relationship between a claimed disability and 
service. There           is no corresponding evidence of 
record, or indication otherwise that the Veteran sought 
treatment prior to 1998. See 38 C.F.R. § 3.303(b); Clyburn v. 
West, 12 Vet. App. 296, 302 (1999) (holding that medical 
evidence is generally required to demonstrate a relationship 
between a present disability and the continuity of 
symptomatology demonstrated, if the condition is not one 
where a layperson's observations would be competent). See 
also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The medical evidence in this case also includes the December 
2006 VA examiner's opinion on etiology, which found that the 
more recently diagnosed degenerative disc disease at L4-L5 
and L5-S1 most likely was not associated with the Veteran's 
service. This opinion essentially weighs against concluding 
that there is a causal nexus to service.

In evaluating the probative weight of a medical opinion on 
such a matter, VA will generally take into account factors 
such as the objective examination of the veteran, the 
knowledge and skill in analyzing the data, including that 
comprised in medical history, and the medical conclusion the 
physician reaches. See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993). The opinion must further be considered as to 
the clinical data used to formulate the opinion, its 
rationale, or any other factors that would give it substance. 
Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998). See also Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (in addition to 
clearly considering direct service connection,  a medical 
opinion must support its conclusion with an analysis that may 
be considered and weighed against contrary opinions).


Other factors for assessing the probative value of a medical 
opinion are the medical expert's access to the claims file 
and the thoroughness and detail of the opinion. Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000); Boggs v. West, 11 Vet. 
App. 334, 340 (1998). See also Bielby v. Brown, 7 Vet. App. 
260, 269 (1994) (medical opinion was of diminished 
evidentiary value when physician failed to review veteran's 
record before rendering an opinion). 

In this instance, the opinion that has been provided by the 
December 2006 VA examiner was thoroughly grounded in a 
physical examination, and review of service medical history. 
The stated rationale considered that on numerous evaluations 
undergone during service with few exceptions there was no 
verified diagnosis or underlying pathology. The examination 
report reflects that it sufficiently took into account the 
injuries sustained during training exercises as potential 
precipitating causes of later claimed back problems, but also 
considered these events in the context of the overall 
treatment history from service. Accordingly, the Board 
assigns significant probative weight to this opinion. See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Board may 
consider and evaluate the underlying basis of an opinion on a 
medical question, and determine whether to accept such an 
opinion under the circumstances). See also Schoolman v. West, 
12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 
22, 30 (1998). Apart from the preceding examination report, 
there is no other opinion of record on the subject of 
etiology. 

These findings do not establish that the currently claimed 
low back disorder is objectively related to service, and tend 
to weigh against the claim on the issue of a causal nexus. 
The Board has further considered the assertions of the 
Veteran, but as he is a layperson he cannot provide a 
competent opinion on the medical matter of etiology, and 
instead consistent medical evidence is required. See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  




For these reasons, the Board is denying the claim for service 
connection for a        low back disorder. The preponderance 
of the evidence is unfavorable on the claim, and under these 
circumstances the benefit-of-the-doubt doctrine does not 
apply.        38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right Upper Extremity Disorder 

Service connection is available for a current disability that 
is the result of a disease contracted or an injury sustained 
while on active duty service. 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  
 
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).                In 
addition, a claimant is entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability has chronically aggravated a nonservice-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).  
 
Under the current version of 38 C.F.R. § 3.310(b), the 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the disease, will be service 
connected. In reaching this determination as to aggravation 
of a nonservice-connected disability, consideration is 
required as to the baseline level of severity of the 
nonservice-connected disease or injury (prior to the onset of 
aggravation by service-connected condition), in comparison to 
the current level of severity of the nonservice-connected 
disease or injury. These evaluations of baseline and current 
levels of severity are to be based upon application of the 
corresponding criteria under the VA rating schedule for 
evaluating that particular nonservice-connected disorder. See 
Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later 
codified at 38 C.F.R. § 3.310(b). 

Records of VA outpatient treatment indicate in August 2001 
the Veteran requested evaluation for right shoulder pain and 
right arm numbness which he stated had been present since 
March of that year. He underwent a two-day hospitalization in 
January 2004 for back and right arm pain, with the complaint 
of inability to use his right upper extremity for 2 months. 
The diagnosis on discharge was in part, right shoulder pain, 
possible rotator cuff syndrome, also with right arm weakness. 
During a February 2004 neurology consultation the Veteran 
complained of right shoulder pain over the previous 3 months 
and stated he had difficulty in elevating the right arm above 
the shoulder. The physician did not observe any neurological 
deficit or suspect any active neurological disease entity, 
and considered the symptomatology suggestive of impingement 
syndrome or right shoulder bursitis. 

On the potential basis of entitlement of direct service 
connection, there is no competent evidence to indicate a 
right upper extremity disorder has any connection to an 
incident of the Veteran's service, given the absence of 
treatment therein or of any identified treatment from service 
discharge in 1980 up until at least 2001. There is no 
specific claimed injury or other precipitating event from 
service that allegedly caused symptoms of a right arm or 
shoulder disorder, nor has any physician opined that present 
diagnosed right shoulder impingement/bursitis is attributable 
to service. As a result, the evidence of record does not 
substantiate service connection on a theory of direct 
incurrence in service.

In addition, the foregoing determination of the Board denied 
a claim for service connection for a low back disorder. 
Absent a grant of service connection for this particular 
disorder, the Veteran cannot establish service connection for 
a right upper extremity disorder as secondary to a back 
disability. The basis of recovery of secondary service 
connection has become a moot issue in light of the Board's 
denial of compensation for the underlying low back disorder. 

Accordingly, the claim for service connection for a right 
upper extremity disorder on both direct and secondary bases 
of entitlement is being denied. The preponderance of the 
evidence is unfavorable, and hence the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. 




ORDER

Service connection for a low back disorder is denied.

Service connection for a right upper extremity disorder, to 
include as secondary to a low back disorder, is denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


